    Case 1:16-cv-01214-PKC-JO Document 58 Filed 09/03/19 Page 1 of 2 PageID #: 356



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

KENDRA HARRIS,                                                              NOTICE OF DEFENDANTS’
                                                                            MOTIONS IN LIMINE
                                                            Plaintiff,
                                                                            16 CV 1214 (PKC) (JO)
                              -against-

POLICE OFFICER SHARTISIA LEWIS; DETECTIVE
VANESSA CARPENTER, 1

                                                          Defendants.
------------------------------------------------------------------------x

                 PLEASE TAKE NOTICE that upon the Declaration of Nakul Y. Shah, and the

exhibits annexed thereto; the accompanying Memorandum of Law; and upon all prior pleadings and

proceedings had herein, defendants Police Officer Shartisia Lewis and Detective Vanessa Carpenter

will move this Court before the Honorable Pamela K. Chen, United States District Judge, at the

United States Courthouse for the Eastern District of New York, in advance of trial for an Order

granting Defendants’ Motions in Limine, and such other and further relief as the Court deems just

and proper.




1
 The caption has been amended to reflect the only defendant remaining in this action following the Court’s
Opinion and Order dated September 18, 2018. (See Civil Docket Entry No 45.)
Case 1:16-cv-01214-PKC-JO Document 58 Filed 09/03/19 Page 2 of 2 PageID #: 357



                PLEASE TAKE FURTHER NOTICE, that by agreement of the parties, plaintiff’s

opposition is due on or before September 9, 2019.

Dated:          New York, New York
                September 3, 2019
                                                          GEORGIA M. PESTANA
                                                          Acting Corporation Counsel
                                                                  of the City of New York
                                                          Attorney for Defendants Police Officer
                                                          Shartisia Lewis, Detective Vanessa Carpenter
                                                          100 Church Street, Rm. 3-209
                                                          New York, New York 10007
                                                          (212) 356-2375
                                                          nakshah@law.nyc.gov

                                                          By:            /s/
                                                                ___________________________
                                                                NAKUL Y. SHAH
                                                                Assistant Corporation Counsel
                                                                Special Federal Litigation Division



TO:      Robert Marinelli, Attorney for Plaintiff
         305 Broadway, 9th Floor
         New York, NY 10007 (by ECF)


         Gregory William Zenon, Attorney for Plaintiff
         Law Office of Gregory Zenon
         30 Wall Street, 8th Floor
         New York, NY 10005 (by ECF)




                                                    -2-
